Citation Nr: 0606363	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942 and from June 1945 to March 1946.  He was in 
guerrilla status from October 1942 to June 1945, and was a 
prisoner of war (POW) from April 10, 1942, to September 24, 
1942.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 2005, the veteran 
testified before the undersigned at a videoconference 
hearing.

The Board notes that the veteran had submitted a timely 
substantive appeal, on VA Form 9, as to the issues noted on 
the first page of this remand.  However, he did not refer to 
the issue of entitlement to an increased evaluation for his 
service-connected hemorrhoid condition.  Therefore, that 
issue is not currently before the Board for appellate 
consideration.  However, during his February 2005 hearing 
testimony, he appeared to raise the claim again.  As a 
consequence, the Board hereby refers the issue of entitlement 
to an increased evaluation for hemorrhoids to the RO for 
appropriate action.



As indicated below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.


REMAND

The veteran has contended that his bilateral hearing loss and 
his bilateral lower extremity peripheral neuropathy are worse 
than is reflected by the current disability evaluations 
assigned.  He claims that he cannot hear, and that both of 
his legs are painful.

A review of the record indicates that the veteran's hearing 
loss and peripheral neuropathy were last examined by VA in 
November 2002.  He asserted at his Board hearing that those 
conditions had worsened since that examination was performed.  
He also stated that he was receiving treatment for his 
hearing loss at VA; however, these records have not been 
associated with the claims folder.

Accordingly, this case REMANDED for the following:

1.  The Spark Matsunaga VA Medical Center 
should be contacted and asked to provide 
copies of the veteran's treatment records 
developed between November 2002 and the 
present.

2.  The veteran should be afforded a 
complete VA audiological evaluation in 
order to assess the current nature and 
degree of severity of the service-
connected bilateral hearing loss 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to indicate in the report that the 
claims folder was so reviewed.  A 
complete rationale for any opinions 
expressed must be provided.

3.  The veteran should be afforded a 
complete VA neurological examination in 
order to assess the current nature and 
degree of severity of the service-
connected peripheral neuropathy of the 
lower extremities.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate in the 
report that the claims folder was so 
reviewed.  The examiner should indicate 
what nerves are involved (that is, the 
sciatic or the external popliteal (common 
peroneal) nerves), and whether that 
involvement constitutes mild, moderate, 
moderately severe, or severe incomplete 
paralysis.  A complete rationale for any 
opinions expressed must be provided.

4.  The veteran is hereby advised of the 
importance of reporting to any 
examinations scheduled for him, and of 
the consequences of failing to so report.  
See 38 C.F.R. § 3.655 (2005).

5.  Once the above-requested development 
has been completed, the veteran's claims 
should be readjudicated.  If any decision 
remains adverse to the appellant, he and 
his representative must be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

